UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 5, 2014 Alumifuel Power Corporation (Exact name of registrant as specified in its charter) Nevada 333-57946 88-0448626 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7315 East Peakview Avenue Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 796-8940 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 5, 2014, Alumifuel Power Corporation (the “Company”) received notice from the Wyoming Secretary of State that it had filed Foreign Profit Corporation Articles of Domestication effective September 4, 2014 whereby the Company changed its corporate domicile from Nevada to Wyoming. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Foreign Profit Corporation Articles of Domestication (Wyoming). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AlumiFuel Power Corporation Date: September 11, 2014 By: /s/Thomas B. Olson Thomas B. Olson Corporate Secretary 3
